JOHNSON, J. | iDefendants/Appellants, Lawrence P. Joseph, Schneider National Carriers, Inc., Schneider National Bulk Carriers, Inc., Schneider National, Inc., and Liberty Mutual Fire Insurance Company (hereinafter collectively referred to as “Defendants”), appeal the jury award for damages resulting from a collision in favor of Plaintiff/Ap-pellee, Scott W. Tillman, from the 24th Judicial District Court, Division “P”, For the' following reasons, we dismiss the appeal with prejudice. ‘ This matter arises from an automobile accident between Mr. Tillman and Mr. Joseph on March 25, 2010. Mr. Tillman was operating his mother’s 2008 Cadillac STS on Rye Street near'its intersection with Utica Avenue in Metairie, Louisiana, behind a 2006 Freightliner 5200 18-wheeler driven by Mr. Joseph, Mr. Joseph was operating the freightliner while in the course and scope of his employment with Defendant/Appellant, Schneider National Carriers, Inc. While placing the freightliner in reverse, Mr. Joseph backed into Mr. Tillman’s vehicle and pushed it an estimated 30 feet backward. In an attempt to control his vehicle, Mr. Tillman braced and locked his extended right arm on the steering wheel, applied his brakes with his right foot, and honked his- horn vnth his' left hand to alert Mr. Joseph. As a result of the collision, Mr. Tillman sustained physical (primarily to his right shoulder and right hip that necessitated numerous surgeries and future medical 'treatment) and mental injuries, and his car sustained property damages. On March 24, 2011, Mr. Tillman filed a “Petition for Damages” against Defendants, wherein he alleged Defendants acted negligently and caused him resulting damages. Defendants conceded to liability for the accident in advance of the trial and only contested médical causation and the extent of Mr. Tillman’s alleged injuries caused by the accident. IsThe matter proceeded to a jury trial on August 22, 2016. At the conclusion of the trial, the jury entered findings of damages in favor Mr. Tillman for a total amount of $3,205,000. Those findings were made the judgment of the trial court on September 1,- 2016. Subsequently, Defendants filed a “Motion for Judgment Notwithstanding the Verdict, Remittitur, or a New Trial,” which was denied by the trial court on September 26, 2016. The instant appeal of the judgment by Defendants followed, and the case was submitted to this .Court on September 6,2017. On September 21, 2017, the parties to this appeal filed a “Joint Motion to Dismiss Appeal,” asserting they resolved and settled their disputes. In the motion, the parties requested that the appeal be dismissed, with prejudice, and each' party bear their own costs. Pursuant to La. C.C.P. art. 2162, an appeal can be dismissed at any time by consent' of all parties. Therefore, we grant the joint motion and dismiss the appeal with prejudice. The parties are ordered to bear their own costs for this appeal; DISMISSED WITH PREJUDICE